COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



OSCAR MORENO,


                            Appellant,

v.


THE STATE OF TEXAS,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-07-00316-CR

Appeal from the

384th Impact District Court 

of El Paso County, Texas 

(TC# 20050D05040) 


MEMORANDUM  OPINION

	Oscar Moreno attempts to appeal his conviction for delivery of marijuana.  Finding that
Appellant has not timely filed his notice of appeal, or motion for an extension of time, we
dismiss the appeal for lack of jurisdiction. 
	The record before us reflects that sentence was imposed in open court on September 7,
2007.  Appellant did not file a motion for new trial.  Appellant's notice of appeal was not filed
until October 31, 2007.  By letter dated December 27, 2007, the clerk of this Court notified
Appellant in writing of our intent to dismiss this appeal for want of jurisdiction.  Appellant has
not responded to the Court's notice.
	A timely notice of appeal is necessary to invoke this Court's jurisdiction.  Olivo v. State,
918 S.W.2d 519, 522 (Tex.Crim.App. 1996).  Appellant's notice of appeal was due to be filed on
October 7, 2007, thirty days after the date sentence was imposed in open court.  See
Tex.R.App.P. 26.2(a)(1).  Pursuant to Rule 26.3, a court of appeals may grant an extension of
time to file a notice of appeal if the notice is filed within fifteen days after the last day allowed,
and within the same period, a motion is filed with the court of appeals reasonably explaining the
need for the extension of time.  Tex.R.App.P. 26.3; Olivo, 918 S.W.2d at 522.  Because
Appellant did not file his notice of appeal until October 31, 2007, and did not file a motion for
extension of time, he failed to perfect the appeal.  Accordingly, we dismiss the appeal for want of
jurisdiction.


January 25, 2008
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.

(Do Not Publish)